[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________              FILED
                                                            U.S. COURT OF APPEALS
                                      No. 10-11185            ELEVENTH CIRCUIT
                                  Non-Argument Calendar        DECEMBER 15, 2010
                                ________________________           JOHN LEY
                                                                    CLERK
                          D.C. Docket No. 8:09-cr-00295-EAK-EAJ-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                      Plaintiff-Appellee,

                                          versus

MICHELLE MORTON,
a.k.a. Michelle Crocker,
a.k.a. Michelle L. Crocker-Rodgers,
a.k.a. Michelle Dalton,
a.k.a. Michelle Lynn Dalton,
a.k.a. Megan Michelle Davis,
a.k.a. Michelle Davis,
a.k.a. Michelle Lynn Dunn,
a.k.a. Michelle L. Morton,
a.k.a. Michelle Lynn Morton,
a.k.a. Michelle M. Dalton,
a.k.a. Megan Davis, etc.,

lllllllllllllllllllll                                      Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (December 15, 2010)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Michelle Morton appeals her sentence of 96 months of imprisonment for

bank fraud. 18 U.S.C. § 1344. Morton argues that her sentence is unreasonable.

We affirm.

      Morton’s sentence is procedurally and substantively reasonable. The

district court considered the sentencing factors and explained that Morton’s

“absolutely appalling” criminal record required an upward variance. 18 U.S.C. §

3553(a). The district court stated that a variance of 50 months was necessary to

punish Morton adequately for her “serious[] . . . offenses,” promote respect for the

law, protect the public from future similar crimes, and also to address her “conduct

in [the] past . . . 25 years,” her “lack of conscience” as evidenced by her stealing

her minor son’s identity and defrauding an elderly cancer patient, her lack of

remorse for her crimes, and her need for education and rehabilitation. The brevity

of previous sentences militated in favor of a sentence above the range provided in

                                          2
the Guidelines to remedy Morton’s unrepentant recidivism and disregard for the

law. We will not disturb a sentence unless “we ‘are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.’” United States v. Irey, 612

F.3d 1160, 1190 (11th Cir. 2010) (quoting United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008)). Morton has been convicted of 54 crimes involving fraud

and has amassed 39 criminal history points, three times the amount required for a

VI classification. Morton’s sentence is reasonable.

      We AFFIRM Morton’s sentence.




                                          3